     Case 2:20-cv-01849-APG-NJK Document 33 Filed 12/14/20 Page 1 of 3




 1   WRIGHT, FINLAY & ZAK, LLP
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 637-2345; Fax: (702) 946-1345
 6   dbrenner@wrightlegal.net
     lrobbins@wrightlegal.net
 7   Attorneys for Plaintiff, Wells Fargo Bank, N.A., as Trustee, on Behalf of the Holders of the
     Harborview Mortgage Loan Trust Mortgage Loan Pass-Through Certificates, Series 2006-12
 8
 9                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
10
     WELLS FARGO BANK, N.A., AS                       Case No.: 2:20-cv-01849-APG-NJK
11   TRUSTEE, ON BEHALF OF THE
12   HOLDERS OF THE HARBORVIEW
     MORTGAGE LOAN TRUST MORTGAGE                     STIPULATION AND ORDER TO
13   LOAN PASS-THROUGH CERTIFICATES,                  EXTEND TIME PERIOD TO RESPOND
     SERIES 2006-12,                                  TO MOTIOND TO DISMISS [ECF Nos.
14
                                                      13, 16 and 20]
15                       Plaintiff,
            vs.                                       [Third Request]
16
     FIDELITY NATIONAL TITLE GROUP,
17   INC.; FIDELITY NATIONAL TITLE
18   INSURANCE COMPANY; FIDELITY
     NATIONAL TITLE AGENCY OF NEVADA,
19   INC.; DOE INDIVIDUALS I through X; and
     ROE CORPORATIONS XI through XX,
20   inclusive,
21                       Defendants.
22
            Plaintiff Wells Fargo Bank, N.A., as Trustee, on Behalf of the Holders of the Harborview
23
     Mortgage Loan Trust Mortgage Loan Pass-Through Certificates, Series 2006-12 (”Wells
24
     Fargo”), Defendants Fidelity National Title Insurance Company (“FNTIC”), Fidelity National
25
     Title Agency of Nevada, Inc. (“Fidelity Agency”), and Specially-Appearing Defendant Fidelity
26
     National Title Group, Inc. (“FNTG”) by and through their counsel of record, hereby stipulate and
27
     agree as follows:
28



                                               Page 1 of 3
     Case 2:20-cv-01849-APG-NJK Document 33 Filed 12/14/20 Page 2 of 3




 1         1. On October 2, 2020, Wells Fargo filed its Complaint in Eighth Judicial District Court,
 2            Case No. A-20-822438-C [ECF No. 1-1];
 3         2. On October 4, 2020, FNTIC filed a Petition for Removal to this Court [ECF No. 1];
 4         3. On November 2, 2020, Wells Fargo filed its Motion for Remand and Motion for Fees
 5            and Costs [ECF Nos. 10-11];
 6         4. On November 12, 2020, FNTIC filed a Motion to Dismiss [ECF No. 13];
 7         5. On November 16, 2020, Fidelity Agency filed a Motion to Dismiss [ECF No. 16];
 8         6. On November 18, 2020, FNTG filed a Motion to Dismiss [ECF No. 20];
 9         7. On December 8, 2020, Wells Fargo filed its Motion to Stay Briefing on the Motions
10            to Dismiss pending the Court’s resolution of the Motion for Remand [ECF No. 29];
11         8. Wells Fargo’s deadline to respond to the pending Motions to Dismiss is currently
12            December 14, 2020 [ECF No. 30];
13         9. Wells Fargo’s counsel is requesting an extension until Monday, December 28, 2020,
14            to file its responses to the pending Motions to Dismiss;
15         10. On December 14, 2020, Defendants filed a Non-Opposition to Wells Fargo’s Motion
16            to Stay Briefing on the Motions to Dismiss [ECF No. 31]. A two-week extension to
17            the current deadline will provide the Court an opportunity to consider the Motion to
18            Stay Briefing before the Parties expend additional resources in briefing up the
19            Motions to Dismiss.
20         11. Counsel for Defendants does not oppose the requested extension;
21
22   ///
23
24   ///
25
26   ///
27
28   ///



                                              Page 2 of 3
     Case 2:20-cv-01849-APG-NJK Document 33 Filed 12/14/20 Page 3 of 3




 1          12. This is the third request for an extension which is made in good faith and not for
 2              purposes of delay.
 3          IT IS SO STIPULATED.
 4    DATED this 14th day of December, 2020.          DATED this 14th day of December, 2020.
 5    WRIGHT, FINLAY & ZAK, LLP                       SINCLAIR BRAUN LLP
 6
      /s/ Lindsay D. Robbins                          /s/ Kevin S. Sinclair
 7    Darren T. Brenner, Esq.                         Kevin S. Sinclair, Esq.
      Nevada Bar No. 8386                             Nevada Bar No. 12277
 8    Lindsay D. Robbins, Esq.                        16501 Ventura Boulevard, Suite 400
 9    Nevada Bar No. 13474                            Encino, California 91436
      7785 W. Sahara Ave., Suite 200                  Attorney for Defendants, Fidelity National
10    Las Vegas, NV 89117                             Title Group, Inc., Fidelity National Title
      Attorneys for Plaintiff, Wells Fargo Bank,      Insurance Company, and Fidelity Title
11    N.A., as Trustee, on Behalf of the Holders of   Agency of Nevada, Inc.
12    the Harborview Mortgage Loan Trust
      Mortgage Loan Pass-Through Certificates,
13    Series 2006-12
14
15   IT IS SO ORDERED.

16                      14th day of December, 2020.
            Dated this _____
17
                                                  ________________________________________
18                                                UNITED STATES DISTRICT JUDGE

19
20
21
22
23
24
25
26
27
28



                                                Page 3 of 3
